DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 7,354,029 to Rutstein (hereinafter “Rutstein”).
Regarding claim 1, Rutstein teaches a fluid treating apparatus comprising a cylinder body that includes along a cylinder-central axis (see figure 1) an air passage having an air intake port on one end (figure 1, #34) and an air blowout port on another end (figure 1, #17), and a midsection of the cylinder body comprising a pressurized fluid introduction part (reads on “compressed air induction part”) (figure 1, #24), the pressurized fluid introduction part (reads on “compressed air induction part”) (figure 1, #24) is configured to introduce a primary pressurized fluid, wherein the fluid can be a gas (column 4, lines 35-38, and column 5, lines 5-6) into the air passage toward an air blowout port side of the air passage to generate negative pressure in the air passage on an air intake port side, producing an air flow in the air passage, and thus providing air being sucked from the air intake port (figure 1, #34) into the air passage and blown out from the air blowout port (figure 1, #17) (column 4, lines 43-63), wherein the pressurized 
With regard to the recitation a compressed air introduction part “capable of introducing compressed air into the air passage”, this limitation is merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Rutstein teaches a fluid treating apparatus comprising a cylinder body, an air passage having an air intake port on one end (figure 1, #34) and an air blowout port on another end (figure 1, #17), and a midsection of the cylinder body comprising a 
In the alternative, if it is not clearly envisaged that the apparatus of Rutstein is capable of being used for introducing compressed air through the pressurized fluid introduction part (figure 1, #24) then it is reasonably expected that the apparatus of Rutstein is capable of being used for introducing compressed air through the pressurized fluid introduction part (figure 1, #24). All of the structural elements per Rutstein  are the same as claimed and it is reasonably expected that the apparatus of Rutstein can be used for introducing compressed air through the pressurized fluid introduction part (figure 1, #24), because Rutstein teaches a fluid treating apparatus comprising a cylinder body, an air passage having an air intake port on one end (figure 1, #34) and an air blowout port on another end (figure 1, #17), and a midsection of the cylinder body comprising a pressurized fluid introduction part (figure 1, #24) (column 4, lines 35-38, and column 5, lines 5-6), wherein the pressurized fluid introduction part (figure 1, #24) is configured to introduce a primary pressurized fluid, wherein the fluid can be a gas (column 4, lines 35-38, and column 5, lines 5-6) into the air passage toward an air blowout port side of the air passage.
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 3, Rutstein further teaches that the cylinder body includes a first and second cylinder members each open at both ends (see figures 1, 2A and 3A), and is configured to be assembled by inserting one end side of the first cylinder member into an interior of the second cylinder member (see figure 1) to fasten one end side of the second cylinder member with an outer circumferential surface of a midsection of the first cylinder member using a thread (column 6, lines 28-30).  In addition, Rutstein teaches that the pressurized fluid introduction part (figure 1, #24) is configured to be formed of a portion surrounded by an outer circumferential surface of the one end side of the first cylinder member and an inner circumferential surface of a midsection of the second cylinder member (see figure 1).

Regarding claim 4, Rutstein further teaches that the inner circumferential surface of the midsection of the second cylinder member (figure 1, #1) includes an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,354,029 to Rutstein (hereinafter “Rutstein”) in view of US 3,664,768 to Mays et al. (hereinafter “Mays”).
Regarding claim 2, Rutstein does not teach that the air passage forming inner circumferential surface of the cylinder body on the air intake port side of the pressurized fluid exit port includes an annular stepped surface portion extending along a peripheral edge portion of the air intake port side of the pressurized fluid exit port.
However, Mays teaches a fluid transporter comprising a housing (see figures 1, 3 and 4), inlet port (figure 3, #210), outlet port (figure 2, #220), fluid passages (figure 3, #264 and 268), a plurality of radial steps (figure 3, #280) and a fluid injection orifice 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rutstein wherein the air passage forming inner circumferential surface of the cylinder body on the air intake port side of the pressurized fluid exit port includes an annular stepped surface portion extending along a peripheral edge portion of the air intake port side of the pressurized fluid exit port, since Mays teaches that a stepped structure on a fluid transporter apparatus serves as fluid flow orientation means to increase fluid wall boundary flow rates and provides more effective entrainment of molecules from the center or core portion of the casing thereby establishing a more efficient and effective fluid flow through the transport apparatus (column 3, lines 63-75).

Regarding claim 5, Rutstein further teaches that the cylinder body includes first and second cylinder members each open at both ends (see figures 1, 2A and 3A), and is configured to be assembled by inserting one end side of the first cylinder member into an interior of the second cylinder member (see figure 1) to fasten one end side of the second cylinder member with an outer circumferential surface of a midsection of the first cylinder member using a thread (column 6, lines 28-30).  In addition, Rutstein teaches that the pressurized fluid introduction part (figure 1, #24) is configured to be formed of a 

Regarding claim 6, Rutstein further teaches that the inner circumferential surface of the midsection of the second cylinder member (figure 1, #1) includes an annular face extending along a direction orthogonal to the cylinder-central axis and opposing one end face of the first cylinder member, wherein the primary fluid exit port (figure 1, #20) is configured to be formed between the one end face of the first cylinder member and the annular face (see figure 1).

Related References
WO2016/088154 to Nakajima, which teaches an air suction and blow tool (this reference was listed in the Information Disclosure Statement filed 05/28/2019 and a translation is attached herein).  US 3,795,367 to Mocarski, which teaches a fluid device utilizing the Coanda effect for inducing movement of one fluid by the discharge of another fluid.  These should be in the Notice of References Cited

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714